DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Brian Seidleck on 11/08/2021.

The application has been amended as follows: 

IN THE CLAIMS:
1. (Currently Amended) A measuring system comprising:
a test-setup configured to measure the characteristics of a device-under-test, 
an input-device of the test-setup configured to receive a test-case, 
several one measurement-hardware devices configured to perform the measurements according to the test-case, and 

wherein the computer unit determines the availability of the selected measurement-hardware devices in a measurement-hardware pool,
wherein the computer unit is configured to identify an adding of the selected additional measurement-hardware devices, 
wherein a procurement of non-pool measurement-hardware is initiated by the computer unit in case of a lack of measurement-hardware in the pool, and 
wherein a procured non-pool measurement-hardware device is added to the measurement-hardware pool.
2. (Cancelled)
7. (Currently Amended) A method for a hardware adaptation in a test-setup comprising:
receiving a test-case for the test-setup by an input-device of the test-setup;
determining required measurement-hardware devices on basis of the test-case by a computer unit; 
comparing the required measurement-hardware devices with measurement-hardware devices of the test-setup; 
initiating a procurement of non-pool measurement-hardware devices in case of a lack of measurement-hardware devices in a pool; 
adding any procured non-pool measurement-hardware device to a measurement-hardware pool; 
selecting any additional measurement-hardware devices; 
determining the availability of the selected measurement-hardware device in a measurement-hardware pool by the computer unit; and 
identifying an adding of the selected additional measurement-hardware.
8. (Cancelled)

Allowable Subject Matter
Claims 1, 3, 5-7, 9 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of a computer unit configured to determine at least one required measurement-hardware device on the basis of the test-case and to select any additional measurement-hardware devices, wherein the computer unit determines the availability of the selected measurement-hardware devices in a measurement-hardware pool, wherein the computer unit is configured to identify an adding of the selected additional measurement-hardware devices, wherein a procurement of non-pool measurement-hardware is initiated by the computer unit in case of a lack of measurement-hardware in the pool, and wherein a procured non-pool measurement-hardware device is added to the measurement-hardware pool, in combination with the limitations set forth by the claim.
Dependent claims 3 and 5-6 are allowed for the reasons explained above with respect to independent claim 1 from which they depend.
Claim 7, is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of initiating a 
Dependent claims 9, and 11-12 are allowed for the reasons explained above with respect to independent claim 7 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864